Exhibit 10.15

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

[GRAPHIC APPEARS HERE]

  

413 March Road

Ottawa, ON Canada K2K 0E4

Phone: [***]

Fax: [***]

COBALT-60 SOURCE SUPPLY

AND REMOVAL AGREEMENT

BTL/VIEWRAY 2013

THIS Agreement is entered into as of the 19 day of December, is between:

Best Theratronics Ltd.

413 March Road

Ottawa, ON

Canada, K2K 0E4

(“Best Theratronics)

and

ViewRay Incorporated

2 Thermo Fisher Way

Oakwood, OH

USA 44146

(“ViewRay”)

WHEREAS, Best Theratronics is engaged in the manufacture and removal of
cobalt-60 sources; and

WHEREAS, ViewRay desires to engage Best Theratronics to (i) manufacture medical
cobalt-60 sources for use in ViewRay’s Image Guided Radiation Therapy System, a
medical device manufactured and distributed by ViewRay; and (ii) provide medical
cobalt-60 sources removal services for Best Theratronics supplied medical
cobalt-60 sources.



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and other good and valuable consideration, the receipt, sufficiency,
and adequacy of which are hereby acknowledged, the Parties hereto, intending to
be legally bound, contract and agree as follows:

 

1. Definitions:

As used in this Agreement, the following terms shall have the following meaning:

 

  1.1 “Affiliate(s)” means a body corporate, which now or hereafter, is
affiliated with another body corporate. One body corporate is affiliated with
another body corporate if one of them is the subsidiary of the other or both are
subsidiaries of the same body corporate or each of them is controlled by the
same entity; and if two bodies corporate are affiliated with the same body
corporate at the same time, they are deemed to be affiliated with each other.

Subsidiary: a body corporate shall be a subsidiary of another body corporate if
it is controlled by that other body corporate.

Control: a body corporate is controlled by a person or other body corporate if
securities of the body corporate to which are attached more than fifty
(50%) percent of the votes that may be cast to elect directors of the body
corporate, are held other than by way of security only, by or for the benefit of
that person or body corporate and the votes attached are sufficient to elect a
majority of the directors of the body corporate.

 

  1.2 “Agreement” shall mean this Cobalt-60 Source Supply and Removal Agreement.

 

  1.3

“Confidential Information” means all information disclosed by a Party whether
disclosed orally, in writing or other tangible media or tangible form, whether
patented, unpatented, patentable or unpatentable or disclosed in patent
applications relating to technical or non-technical data, designs, drawings,
know-how, formulas, policies, plan reports, trade secrets, skills, processes,
methods,

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

  product development activities, material samples, business plans, forecasts,
marketing plans, customer lists, business strategies and other documentation or
information of a technical or financial nature. For purposes hereof,
Confidential Information does not include information which: (i) was known to
recipient prior to the date hereof or which is information generally available
to the public; (ii) hereafter, through no act on the part of the recipient,
becomes information generally available to the public; (iii) is, at the time of
the disclosure, in the possession of recipient and was not previously acquired
directly or indirectly from the other Party, or any Affiliate of them on a
confidential basis; (iv) the recipient can show was received by it after the
time of disclosure hereunder from a third party who did not acquire it directly
or indirectly from the other Party or any Affiliate thereof, and who did not
acquire it under an obligation of confidence to the other Party or any
Affiliate, provided that the recipient abides by any restriction on disclosure
or use imposed by such third party; (v) is approved for release by written
consent of a disclosure; or (vi) is disclosed pursuant to the requirement or
request of a governmental agency or by operation of law, provided that the
affected Party is reasonably notified in advance of such requirement or request.

 

  1.4 “Source Removal Services” shall mean the services to be rendered by Best
Theratronics hereunder for the removal of Medical Cobalt-60 Sources after their
useful life.

 

  1.5 “Image Guided Radiation Therapy (IGRT) System” shall mean ViewRay’s
medical device for use in radiation therapy.

 

  1.6 “Party” or “Parties” means ViewRay, Best Theratronics, or ViewRay and Best
Theratronics.

 

  1.7 “Medical Cobalt-60 Sources” shall mean the C-146 medical cobalt-60 sources
manufactured, produced, and supplied by Best Theratronics meeting the
Specifications in Exhibit 2.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

  1.8 “DDP” and “DAP” shall have the meaning ascribed in the International
Chamber of Commerce Incoterms 2010, publication 715ES.

 

  1.9 “Term” shall have the meaning ascribed in section 6.1.

 

  1.10 “Ex-works” shall have the meaning ascribed in the International Chamber
of Commerce Incoterms 2010, publication 715ES.

 

  1.11 “CIP” shall have the meaning ascribed in the International Chamber of
Commerce Incoterms 2010, publication 715ES.

 

  1.12 “CPT” shall have the meaning ascribed in the International Chamber of
Commerce Incoterms 2010, publication 715ES.

 

  1.13 “Specification(s)” shall mean the Medical Cobalt-60 Source specifications
set out in Exhibit 2.

Exhibits

Exhibit 1: Medical Cobalt-60 Sources Price

Exhibit 2: Medical Cobalt-60 Sources Specifications

Exhibit 3: ViewRay Form of Purchase Order

Exhibit 4: Price/Credit for Medical Cobalt-60 Source Removal

 

2. Confidentiality

 

  2.1 License Grant. During the term of this Agreement, Best Theratronics hereby
grants to ViewRay a royalty free, non-exclusive, nontransferable license to use
Best Theratronics’ Confidential Information solely for the purpose of enabling
ViewRay to design and manufacture an Image Guided Radiation Therapy (IGRT)
System which is compatible with the Medical Cobalt-60 Sources.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

  2.2 Confidentiality. With respect to Confidential Information disclosed by
either Party, either directly or indirectly:

 

  (a) all right, title, and interest in and to the Confidential Information
shall be retained by the Party supplying the Confidential Information;

 

  (b) the Confidential Information will be held in strict confidence by the
recipient and will not be divulged, disclosed, nor used by recipient in any
manner except in accordance with the terms herein; and

 

  (c) recipient agrees that any Confidential Information received shall only be
disclosed to its employees or officers on a “need-to-know” basis and that each
such person who has access to any Confidential Information will be advised to
keep the same secret and use the same only in the course of carrying out the
work contemplated by this Agreement.

 

  2.3 Use. The recipient, except as otherwise set out and for the purpose of
performing its obligations hereunder, shall not, either directly or indirectly,
make any use, commercial or otherwise, nor permit any other persons to make any
such use of any part of the Confidential Information supplied by the other Party
hereto without first having obtained the other Party’s written consent thereto.
The Parties acknowledge that any disclosure or use of the Confidential
Information in breach of this Agreement shall cause irreparable harm for which
damages are not an adequate remedy and shall entitle such Party to seek an
injunction or other equitable remedy.

 

  2.4 Rights. Except as otherwise set out the disclosure of Confidential
Information to the other Party shall not be construed as granting such Party any
right or license in any country under any license, patent, patent application,
or other intellectual property right.

 

  2.5 Return. Upon termination of this Agreement, or upon earlier written
request by the other Party, recipient will return to the other Party any and all
materials in recorded form provided to it containing Confidential Information
together with any copies recipient may have made.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

3. Manufacture of Medical Cobalt-60 Sources

 

  3.1 Manufacture. Best Theratronics shall manufacture and produce the Medical
Cobalt-60 Sources for ViewRay in accordance with the terms set forth herein and
shall ensure that all Medical Cobalt-60 Sources conforms to the Specifications.
ViewRay will be supplied a Sealed Source Test Certificate for Medical Cobalt-60
Sources purchased. In the event that Best Theratronics should fail to comply
with such standards and Specifications, Best Theratronics shall bear all direct
and reasonable costs and expenses of remedial action so as to meet such
standards and Specifications.

 

  3.2 Compliance. Best Theratronics warrants and certifies that it shall
manufacture and supply Medical Cobalt-60 Sources in compliance with all
applicable laws, ordinances, rules, and regulations.

 

  3.3 Forecasts. For each calendar year during the Term of this Agreement in
which ViewRay will require Medical Cobalt-60 Sources, ViewRay shall submit to
Best Theratronics at least thirty-six (36) months prior to the subject calendar
year, a forecast with respect to Medical Cobalt-60 Sources that may be
manufactured, supplied, and delivered hereunder during such calendar year.

 

4. Purchase of Medical Cobalt-60 Sources

 

  4.1 Price and Purchase Quantity.

 

  (a) Best Theratronics agrees to sell Medical Cobalt-60 Sources to ViewRay and
ViewRay agrees to purchase Medical Cobalt-60 Sources at the list price set forth
in Exhibit 1 (and subject to the terms and conditions set out in this
Agreement).

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

  (b) During the Term of this Agreement, ViewRay agrees to purchase from Best
Theratronics a minimum of [***] percent ([***]%) of its requirements for Medical
Cobalt-60 Sources in each calendar year (the “Minimum Requirement”), to the
extent that Best Theratronics has the capacity to produce such Medical Cobalt-60
Sources. If at any time Best Theratronics does not have the capacity to provide
the Minimum Requirement of Medical Cobalt-60 Sources, ViewRay may purchase the
Medical Cobalt-60 Sources, which Best Theratronics does not have the capacity to
provide, from other suppliers without penalty hereunder. ViewRay shall provide
to Best Theratronics, within thirty (30) days of the completion of each calendar
year during the Term of this Agreement a certificate issued by its Chief
Financial Officer attesting to the fulfillment by ViewRay of the minimum
purchase commitment of ViewRay pursuant to this section 4.1 (b).

 

  (c) Best Theratronics agrees to maintain, on a best effort basis, a Medical
Cobalt-60 Sources manufacturing capacity to produce a minimum contingent of
Medical Cobalt-60 Sources ( ) per calendar year, as follows:

 

                                                      2014 [***]

 

                                                      2015 [***]

 

                                                      2016 [***]

 

     For each calendar year during the Term of this Agreement in which Best
Theratronics will produce Medical Cobalt-60 Sources, Best Theratronics shall
submit to ViewRay at least twelve (12) months prior to the subject calendar
year, a forecast with respect to any increased capacity above the minimum stated
herein, during such calendar year.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

  (d) ViewRay shall place orders for the Medical Cobalt-60 Sources with Best
Theratronics from time to time pursuant to ViewRay’s purchase order, the form of
which is set out in Exhibit 3. The standard terms and conditions appearing on
the reverse of such purchase order and/or those terms and conditions different
from the terms and conditions appearing in this Agreement, shall not apply. Best
Theratronics, following its acceptance of such orders, shall fill and deliver
all such orders in accordance with the terms hereof and shall invoice ViewRay
for all orders. Best Theratronics will provide ViewRay a written order
acknowledgement within thirty (30) days after receipt of ViewRay’s order.

 

  4.2 Payment terms. Best Theratronics shall submit invoices to ViewRay for
Medical Cobalt-60 Sources delivered to ViewRay hereunder. Best Theratronics’
invoices shall show the name of the ViewRay customer (if known) and ViewRay’s
purchase order number. If any sales, use, duty, excise, or other similar tax or
charge for which ViewRay has not furnished or agreed to furnish an exemption
certificate is applicable to a particular invoice, it shall be stated separately
on the invoice and shall be to ViewRay’s account. ViewRay retains the right to
receive copies of invoices of all sales, use, duty, excise, or other similar tax
or charge charged to its account. Best Theratronics shall be entitled to invoice
ViewRay after delivery of the Medical Cobalt-60 Sources North America DAP to
ViewRay’s site, its customer’s site or airport/port of destination, as the case
may be or for the rest of the world CIP or CPT to airport/port of destination,
as the case may be. Except as otherwise set out, ViewRay shall pay all invoices
for Medical Cobalt-60 Sources and services in this Agreement [***]% with the
placement of the order, [***]% a minimum of 15 days prior to the start of the
month in which the sources will be manufactured, and [***]% 30 days from the
date of shipment. ViewRay agrees that late payments under this Agreement shall
accrue annual interest (payable monthly) at the prime lending rate, plus 3%, as
published by the Canadian Imperial Bank of Commerce in Ottawa, Ontario.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

  4.3 Shipping and Delivery. Unless otherwise agreed by the Parties hereto:
(i) Best Theratronics agrees to deliver the Medical Cobalt-60 Sources to
ViewRay’s site or its customer site in North America DAP to site, (ii) Best
Theratronics agrees to deliver the Medical Cobalt-60 Sources to ViewRay’s site
or its customer site outside of North America CIP or CPT ports of destination.
Title in and risk of loss and damage to the Medical Cobalt-60 Sources for
deliveries in North America shall pass to ViewRay DAP ViewRay’s site or its
customer site. For deliveries outside North America title in and risk of loss
and damage to the Medical Cobalt-60 Sources shall pass to ViewRay CIP or CPT
ports of destination. The delivery date will be on or about the delivery date
agreed, which agreed date shall not be less than ninety (90) days after the date
of receipt and acceptance of ViewRay’s purchase order by Best Theratronics for
North American destinations and one hundred and twenty (120) days for
destinations outside North America. Best Theratronics will take all commercially
reasonable efforts to ensure Medical Cobalt-60 Sources are delivered on the date
requested by ViewRay. All shipping expenses that have been prepaid by Best
Theratronics shall be invoiced, at cost, to ViewRay. ViewRay retains the right
to receive copies of invoices of all shipping costs charged to its account. All
rigging costs and arrangements for unloading, moving and handling the shipping
container(s) at ViewRay’s site, its customer’s site or ports of destination
shall be borne by and be the responsibility of ViewRay.

 

  4.4 Highway Transport Notification. Best Theratronics will provide the
necessary notifications for the transport of “Highway Route Controlled
Quantities” of Medical Cobalt-60 Sources to USDOT as per 49CFR and to other US
Authorities as per USNRC “Recommendations for Shipment of Radioactive Material
Exceeding Highway Route Controlled Quantity”.

 

  4.5 Shipping Containers and Tool Kits Return. In connection with the delivery
of the Medical Cobalt-60 Sources, the Parties acknowledge and agree that Best
Theratronics will load the Medical Cobalt-60 Sources into a certified Best
Theratronics container or certified ViewRay container if provided by ViewRay.
Rental of Best Theratronics’ type F-147 shipping container(s) with a maximum
licensed capacity of 15,000 Curies each is included in the price. The Best
Theratronics shipping container(s) are and shall at all times remain the
property of Best Theratronics.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

     Return shipping of empty or loaded shipping containers shall be arranged by
Best Theratronics for and on behalf of ViewRay and charges therefore, will be
prepaid by Best Theratronics. All shipping costs, insurance, duties, customs
charges, sales, use, excise or other similar charges incurred by Best
Theratronics, shall be to ViewRay’s account. ViewRay retains the right to
receive copies of invoices of all shipping costs charged to its account.

 

     Retention of the shipping containers by ViewRay or its customer beyond
thirty (30) days after receipt of the containers at ViewRay’s or its customer’s
site is subject to a charge of $[***] CAD per container per day, invoiced to and
payable by ViewRay.

 

  4.6 Licensing. ViewRay shall ensure that its customers send to Best
Theratronics (Attention: Customer Service) a copy of their current radioactive
materials license (and import license, if applicable), complete with amendments
or similar documentation from the relevant competent authority, stipulating that
the Medical Cobalt-60 Sources and associated radioactivity is permitted on-site.
Such license must be provided in a timely manner to ensure adequate time for
Best Theratronics to apply for a radioactive material export license, and any
other licenses or permits as may be required. It is ViewRay’s responsibility to
obtain the required specific license to import or export, from the country of
end-use, Medical Cobalt-60 Sources as required. An export license must be
provided prior to shipment to Canada of disused Medial Cobalt-60 Sources. Best
Theratronics is responsible for obtaining the license to export the Medical
Cobalt-60 Sources from Canada. ViewRay acknowledges that Best Theratronics
cannot release the Medical Cobalt-60 Sources for shipment until all required
regulatory licenses have been obtained by Best Theratronics.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

  4.7 Inspection. The Medical Cobalt-60 Sources shall be inspected by ViewRay or
its designate upon their arrival at ViewRay’s customer site (but in no case more
than thirty (30) days after the date of receipt of the Medical Cobalt 60 Sources
at ViewRay’s or it’s customer’s site) and shall give written notice to Best
Theratronics of any claim that the Medical Cobalt-60 Sources do not conform to
the Specifications or the accepted purchase order.

 

  4.8 Warranty. Best Theratronics warrants, as per Best Theratronics Standard
Terms and Conditions of sale, for a period of one (1) year from the date of
delivery that the Medical Cobalt-60 Sources supplied by Best Theratronics will
be free from defects in manufacture, material and workmanship. During the
warranty period, Best Theratronics shall repair or replace, at its option, any
defective Medical Cobalt-60 Sources. ViewRay shall, at Best Theratronics’
request, return (at Best Theratronics’ expense) such defective Medical Cobalt-60
Sources to Best Theratronics’ facility in Ottawa, Ontario for repair or
replacement. Best Theratronics shall reimburse ViewRay for all reasonable costs
incurred by ViewRay in connection with the delivery, handling, storage, and
return of such Medical Cobalt-60 Sources. Such warranty shall not apply in the
event the Medical Cobalt-60 Sources are subject to accident, abuse, misuse,
alteration or neglect.

 

  4.9 Disclaimer. ViewRay acknowledges that Best Theratronics is manufacturing
and supplying Medical Cobalt-60 Sources to meet Specification and all relevant
government and regulatory requirements. Except as expressly set out in this
Agreement, Best Theratronics hereby disclaims all other warranties or conditions
express or implied, statutory or otherwise, including but not limited to, any
implied warranties or conditions of merchantability or fitness for a particular
purpose.

 

5. Source Removal Services: Terms and Conditions

 

  5.1 Source Removal. Any Medical Cobalt 60 Sources supplied by Best
Theratronics during the Term of this Agreement, must be returned to Best
Theratronics, subject to and in accordance with the terms of this Agreement.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

  5.2 Purchase Orders. ViewRay may place orders for Source Removal Services with
Best Theratronics from time to time pursuant to ViewRay’s standard purchase
order (Exhibit 3). The standard terms and conditions appearing on the reverse of
such purchase order and/or those terms and conditions different from the terms
and conditions appearing in this Agreement, shall not apply. Best Theratronics,
shall fulfill such services in accordance with the terms hereof.

 

  5.3 Returns/Return Credit. For Medical Cobalt 60 Sources received by Best
Theratronics during the Term of this Agreement, Best Theratronics shall, as
applicable, charge ViewRay the price or provide the credit, as set out in
Exhibit 4. For the purpose of calculation of the credit, the number of curies of
Medical Cobalt 60 received by Best Theratronics shall be determined as of the
date of arrival at Best Theratronics’ facility in Ottawa, Ontario, Canada, or
other designated site. During the Term of this Agreement and thereafter Best
Theratronics will accept return of Medical Cobalt 60 Sources supplied by Best
Theratronics to ViewRay during the term of this Agreement in accordance with
Exhibit 4. If requested, Best Theratronics’ technical personnel labor fees for
Source Removal Services (as applicable at the time of rendering such services),
other on site services, travel and accommodation expenses, shall be to ViewRay’s
account.

 

  5.4 Invoices/Credit Note. Best Theratronics shall submit invoices (or a credit
note as the case may be) to ViewRay for Source Removal Services provided to
ViewRay hereunder upon receipt of the returned source(s) by Best Theratronics at
its facility in Ottawa, Ontario, or other designated site in Canada. Best
Theratronics’ invoices shall show the name of the ViewRay customer from whom the
Medical Cobalt-60 Sources were shipped, the location from which such Medical
Cobalt-60 Sources were shipped and ViewRay’s purchase order number, provided
such information is made available to Best Theratronics by ViewRay. ViewRay
shall pay all invoices within thirty (30) days of the date of invoice.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

  5.5 Delivery. Unless otherwise agreed by the Parties hereto: (i) transfer of
title in and risk of loss and damage to Medical Cobalt-60 Sources for removal
from North American sites shall be Ex Works ViewRay’s site or its customer site,
when the returned shipment is prepared by Best Theratronics, (ii) for removal of
Medical Cobalt-60 Sources from ViewRay’s site or its customer site outside of
North America transfer of title in and risk of loss and damage to Medical
Cobalt-60 Sources shall pass to Best Theratronics upon arrival at the Canadian
port of entry. All rigging costs and arrangements for loading, moving and
handling shipping container(s) at ViewRay’s site, its customer’s site, or ports
of entry in connection with Source Removal Services, shall be borne by and be
the responsibility of ViewRay.

 

  5.6 Warranty. Best Theratronics warrants and certifies that any Source Removal
Services provided hereunder shall be carried out in compliance with all
applicable laws, ordinances, rules and regulations.

 

6. Term and Termination

 

  6.1 Term. The term of this Agreement shall commence on Oct 01, 2013 and shall
continue until December 31, 2016 (the “Term”). The agreement may be extended for
subsequent one year terms upon mutual agreement of the Parties 36 months prior
to the end of the current Term.

 

  6.2 Termination by ViewRay. ViewRay may, at its option in addition to any
remedy it may have, terminate this Agreement effective immediately if any of the
following events shall occur:

 

  (a) Best Theratronics fails to cure a material breach under this Agreement
within thirty (30) days after ViewRay has given Best Theratronics written notice
of such breach;

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

  (b) Best Theratronics files a petition in bankruptcy, is adjudicated a
bankrupt, or files a petition or otherwise seeks relief under or pursuant to any
bankruptcy, insolvency, or reorganization statute or proceeding or if a petition
in bankruptcy is filed against Best Theratronics which is not dismissed within
forty-five (45) days, or proceedings are taken to liquidate Best Theratronics’
assets.

 

  6.3 Termination by Best Theratronics. Best Theratronics may, at its option in
addition to any remedy it may have, terminate this Agreement effective
immediately if any of the following events shall occur:

 

  (a) ViewRay fails to pay, when due, without cause, any invoice for Medical
Cobalt-60 Sources or Source Removal Services from Best Theratronics, and such
delinquency continues for a period of thirty (30) days following ViewRay’s
receipt of written notice of such delinquency;

 

  (b) ViewRay fails to cure a material breach under this Agreement within thirty
(30) days after Best Theratronics has given ViewRay written notice of such
breach;

 

  (c) ViewRay files a petition in bankruptcy, is adjudicated a bankrupt, or
files a petition or otherwise seeks relief under or pursuant to any bankruptcy,
insolvency, or reorganization statute or proceeding or if a petition in
bankruptcy is filed against ViewRay which is not dismissed within forty-five
(45) days, or proceedings are taken to liquidate ViewRay’s assets.

 

  6.4 Termination by either Party. Either Party, at its option, may at any time
terminate this agreement by providing the other Party two (2) years prior
written notice.

 

7. Price Increases During the Term of this Agreement

 

   Price per curie is set forth in Exhibit 1 and covers pricing for 2014 and
2015. The Parties shall agree to prices for deliveries in calendar year 2016,
and subsequent years, 12 months in advance of the start of the new calendar
year. If such agreement cannot be reached, the Agreement shall terminate at the
end of the period for which prices have been agreed.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

   Upon mutual agreement, the Parties may agree to an extended period for
agreement of the annual price increase.

 

8. Indemnification

 

  8.1 Best Theratronics Indemnification Obligation. Best Theratronics agrees to
indemnify, defend and hold ViewRay and its Affiliates and their respective
directors, officers, employees and agents, harmless from and against any
damages, claims, liabilities and expenses (including, but not limited to,
reasonable attorney’s fees) resulting from any third party claims or suits
(“General Claims Against ViewRay”) arising out of (a) Best Theratronics’
manufacture, handling, storage, labeling, packaging, preparation or transport
for shipment of Medical Cobalt-60 Sources; (b) Best Theratronics’ negligent acts
or omissions or willful misconduct; (c) Best Theratronics’ Source Removal
Services, or (d) any failure of the Medical Cobalt-60 Sources to meet the
Specifications or applicable laws, ordinances, rules and regulations.
Notwithstanding the foregoing, Best Theratronics will not be required to
indemnify, defend and hold ViewRay and its Affiliates and their respective
directors, officers, employees and agents harmless from and against any General
Claims Against ViewRay to the extent that such claims arise out of (i) ViewRay’s
negligent acts or omissions or willful misconduct; or (ii) ViewRay’s or third
party’s improper use, handling or transport of Medical Cobalt-60 Sources.
Notwithstanding anything in this section 8.1, “General Claims Against ViewRay”
shall not include “IP Claims Against ViewRay” as described in section 8.4.

 

  8.2 ViewRay Indemnification Obligation. ViewRay agrees to indemnify, defend
and hold Best Theratronics and its Affiliates and their respective directors,
officers, employees and agents, harmless from and against any damages, claims,
liabilities and expenses (including, but not limited to, reasonable attorney’s
fees) resulting from any third party claims or suits (“General Claims Against
Best

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

  Theratronics”) arising out of (a) ViewRay’s or its customer’s improper use
handling or transport of Medical Cobalt-60 Sources, (b) ViewRay’s activities
with respect to the Source Removal Services provided by Best Theratronics
(c) ViewRay’s or its customers use of the Image Guided Radiation Therapy (IGRT)
System or (d) ViewRay’s negligent acts or omissions or willful misconduct.
Notwithstanding the foregoing, ViewRay will not be required to indemnify, defend
and hold Best Theratronics and its Affiliates and their respective directors,
officers, employees and agents harmless from and against any General Claims
Against Best Theratronics to the extent that such claims arise out of (i) Best
Theratronics’ negligent acts or omissions or willful misconduct; (ii) any
failure of Best Theratronics to manufacture, handle, store, label, package,
prepare for shipment or transport of Medical Cobalt-60 Sources in accordance
with this Agreement, or (iii) any failure of Best Theratronics to manufacture
Medical Cobalt-60 Sources in accordance with the Specifications or applicable
laws, ordinances, rules and regulations. Notwithstanding anything in this
section 8.2, “General Claims Against Best Theratronics” shall not include “IP
Claims Against Best Theratronics” as described in section 8.3.

 

  8.3 Intellectual Property Claims Against Best Theratronics. ViewRay agrees to
indemnify, defend and hold Best Theratronics and its Affiliates and their
respective directors, officers, employees and agents, harmless from and against
any damages, claims, liabilities and expenses (including, but not limited to,
reasonable attorneys’ fees) resulting from any third party claims or suits
arising out of any proceeding instituted by or on behalf of a third party based
upon a claim that the Image Guided Radiation Therapy (IGRT) System (alone or in
combination with the Medical Cobalt 60 Sources) or associated technology,
manufactured, sold or used, infringes a patent or any other intellectual
property right of a third party (“IP Claims Against Best Theratronics”).

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

  8.4 Intellectual Property Claims Against ViewRay. Best Theratronics agrees to
indemnify, defend and hold harmless ViewRay and its Affiliates, and their
respective directors, officers, employees and agents from and against any

  damages, claims, liabilities and expenses (including, but not limited to,
reasonable attorney’s fees) resulting from any third party claims or suits
arising out of any proceeding instituted by or on behalf of a third party based
upon a claim that the Medical Cobalt-60 Sources or the method of manufacture of
Medical Cobalt-60 Sources to the extent developed or contributed by Best
Theratronics, infringes a patent or other intellectual property right of a third
party (“IP Claims Against ViewRay”).

 

  8.5 Indemnification Procedures. A party (the “Indemnitee”) intending to claim
indemnification under this Agreement shall promptly notify the other party (the
“Indemnitor”) in writing of any action, claim or other matter in respect of
which the Indemnitee or any of its directors, officers, employees or agents
intend to claim such indemnification; provided, however, the failure to provide
such notice within a reasonable period of time shall not relieve the Indemnitor
of any of its obligations hereunder except to the extent the Indemnitor is
materially prejudiced by such failure. The Indemnitor shall be entitled to
control the defense of and/or settle any such action, claim or other matter. The
Indemnitee agrees to the complete control of such defense or settlement by the
Indemnitor, provided, however, any settlement of such claims shall require the
Indemnitee’s prior written consent unless such settlement includes a full
release of the Indemnitee, in which case no consent shall be required. The
Indemnitee and its directors, officers, employees and agents shall co-operate
fully with the Indemnitor and its legal representatives in the investigation and
defense of any action, claim or other matter covered by this indemnification.
The Indemnitee shall have the right, but not the obligation, to be represented
by counsel of its own selection and at its own expense.

 

  8.6 Limitations on Liability. Except with respect to the beach of
confidentiality and obligations of indemnification set out in this Agreement,
neither Party shall be liable to the other for indirect, contingent, special, or
consequential damages, including but not limited to loss of profit, loss of
time, or loss of opportunity.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

9. Insurance. Commencing with the supply of Medical Cobalt —60 Sources pursuant
to this Agreement, during the term of this Agreement and so long as the Medical
Cobalt-60 Sources remain in use, ViewRay shall maintain Comprehensive General
Liability Insurance (including product liability) to the extent of at least one
million United States dollars (US $1,000,000) per occurrence and ten million
United States Dollars in aggregate (US $10,000,000). ViewRay shall cause Best
Theratronics to be named as an “additional insured” under ViewRay’s liability
insurance policy. ViewRay shall, upon reasonable request, provide to Best
Theratronics written evidence of ViewRay’s compliance with the provisions of
this Section 9.

 

10. Force Majeure. Neither Party shall be liable to the other for failure to
perform or delay in performing its obligations under the Agreement by virtue of
an occurrence of an event of Force Majeure. In the event of Force Majeure, each
party shall promptly notify the other Party and shall exert commercially
reasonable efforts to eliminate, cure or overcome such event and to resume
performance of its obligations. “Force Majeure” shall mean any occurrence which
prevents, delays or interferes with the performance by a Party of any of its
obligations hereunder if such event occurs by reason of an act of God, flood,
power failure, fire, explosion, casualty, accident, war, revolution, civil
commotion acts of public enemies or terrorism, failure of usual suppliers to
provide materials, equipment or machinery, interruption of or delay in
transportation, strike or labor disruption or other similar cause beyond the
reasonable control of the other Party. If such event of Force Majeure prevents
performance by a Party under this Agreement for a period in excess of one
hundred and eighty (180) days, the other Party may terminate this Agreement upon
thirty (30) days written notice, without penalty or liability.

 

11. Notices and Requests. Any notice or other communication required or
permitted to be given hereunder shall be in writing and shall be communicated by
certified mail, return receipt requested, or by facsimile, to the Parties hereto
at the respective addresses shown below, or at such other address as any such
party may designate by notice given to the other Party:

 

TO:     ViewRay Incorporated

            2 Thermo Fisher Way

            Oakwood, OH

            USA 44146

            Attention:   Chris A Raanes

   President & CEO

            Tel: [***]

  

TO:      Best Theratronics

            413 March Road

            Ottawa, Ontario, CANADA

            K2K 0E4

            Attention:   [***]

   Director, Engineering

            Tel: [***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

12. Miscellaneous

12.1 Survival. Sections 2.2-2.5, 4.9, 8, 9, 12.2-12.3, and 13 and those sections
which by their nature are to survive, shall survive termination or expiration of
this Agreement.

12.2 Assignment. It is mutually agreed that this Agreement shall not be
assigned, pledged, mortgaged or otherwise transferred or disposed of by the
Parties hereto in whole or in part, without the prior written consent of both
Parties, which will not be unreasonably withheld. Provided however, either Party
shall be free to assign its rights and delegate its obligations under this
Agreement to an Affiliate of such party. In the event of assignment to an
Affiliate, the assigning Party and the Affiliate will remain jointly and
severally responsible for the obligations.

12.3 Waiver. Neither Party shall be deemed to have waived any of its rights,
powers, or remedies under this Agreement, or at law or in equity, unless such
waiver is in writing and is executed by it. No delay or omissions by either
party in exercising any right, power, or remedy shall operate as a waiver
thereof or of any other right, power or remedy. No waiver by either party of any
default shall operate as a waiver of any other default or of the same default on
another occasion.

12.4 Entire Agreement. This Agreement constitutes the entire agreement among the
Parties hereto and supersedes and cancels any prior agreements among the Parties
hereto relating to the transactions contemplated hereby or the subject matter
herein. This Agreement shall not be modified, except in writing executed by
ViewRay and Best Theratronics.

12.5 Headings. The Section and other headings in this Agreement are inserted
solely as a matter of convenience and for reference.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

12.6 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

12.7 Exhibits. All Exhibits attached hereto are incorporated herein by
reference.

12.8 Attorneys Fees and Costs. If any litigation is commenced by either party
concerning this Agreement, the party which substantially prevails in such
litigation will be entitled to a judgment against the other party for the costs
of such litigation, including court costs and reasonable attorneys’ fees.

12.9 Severability. Every provision of this Agreement is intended to be
severable. If any term or provision hereof is illegal or invalid for any reason
whatever, such illegality or invalidity shall not affect the validity of the
remainder of the Agreement.

12.10 Time. Each Party will use its best efforts to communicate as necessary
with the other Party in a timely manner in connection with this Agreement.

 

13. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of Ontario, Canada without reference to its principles
on conflicts of laws. The application of the United Nations Convention for the
International Sale of Goods is expressly excluded from this Agreement.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parites have duly executed this Agreement as of the date
first written above.

 

ViewRay Incorporated Signature:   /s/ Chris A. Raanes  

Name: Chris A. Raanes

Title: President & CEO

 

Best Theratronics Ltd. Signature:   /s/ Krishnan Suthanthiran  

Name: Krishnan Suthanthiran

Title: President

Agreement/ViewRay/Draft/

 

14. The Best Theratronics Standard Terms and Condition of Sale form part of this
agreement and supersedes any other Terms and Conditions.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

EXHIBIT 1

Medical Cobalt-60 Source Prices

 

Number of Sources    Price per Curie for shipments in    [***] [***]    [***]

Note: pricing thereafter subject to escalation pursuant to Section 7.

All prices are in [***].

 

    

Price per Curie for shipments

in [***]


  

Price per Curie for shipments in

[***]

[***]    [***]    [***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

EXHIBIT 2

[***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Exhibit 3

ViewRay Form of Purchase Order

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Exhibit 4

Price/Credit for Medical Cobalt-6- Source Removal

During the Term of this Agreement, Best Theratronics will use the following
pricing/credit schedule for the removal of Medical Cobalt-60 Sources supplied by
Best Theratronics:

a) Please refer to the following table for applicable credits for Medical
Cobalt-60 Sources received from ViewRay by Best Theratronics. Credits are only
applicable to the future purchase by ViewRay of Medical Cobalt-60 Sources from
Best Theratronics pursuant to this Agreement. For the purpose of calculation of
the credit, the number of curies of Medical Cobalt-60 received shall be
determined as of the date of arrival at Best Theratronics’ facility in Ottawa,
Ontario, Canada or other designated site.

b) For Medical Cobalt-60 sources received from ViewRay by Best Theratronics
after [***] from the original ship date and with the purchase of a replacement
source, ViewRay will be invoiced $[***] per Medical Cobalt-60 Source received.

c) For Medical Cobalt-60 sources received from ViewRay by Best Theratronics
after [***] from the original ship date and without the purchase of a
replacement source, ViewRay will be invoiced $[***] per Medical Cobalt-60 Source
received.

d) Medical Cobalt-60 Sources returned to Best Theratronics beyond the Term of
the Agreement will be subject to the [***] issued by Best Theratronics upon
request from ViewRay for removal of Medical Cobalt-60 Sources.

All prices/credits are in [***].

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Return Time Frame

   Credit Amount Per Curie
[***] Per Source Cobalt-60 sources received after [***] from original date of
shipment    [***] Cobalt-60 sources received after [***] but before [***] from
original date of shipment    [***] Cobalt-60 sources received after [***] but
before [***] from original date of shipment    [***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.